FORM 10-Q U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-51076 Bonds.com Group, Inc. (Exact name of registrant as specified in its charter) Delaware 38-3649127 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1515 Federal Highway, Suite 212, Boca Raton, Florida 33432 (Address of principal executive offices) (561) 953-5343 (Registrant’s telephone number, including area code) No change (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this Chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 63,983,590shares of common stock, par value $.0001 per share, outstanding as of November 16, 2009. BONDS.COM GROUP, INC. - INDEX - Page PART I – FINANCIAL INFORMATION: Item 1. Financial Statements (unaudited): 2 Condensed Consolidated Balance Sheets September 30, 2009 and December 31, 2008 2 Condensed Consolidated Statements of Operations Three and Nine Months Ended September 30, 2009 and 2008 3 Condensed Consolidated Statement of Changes in Stockholders’ Equity Nine Months Ended September 30, 2009 and Year Ended December 31, 2008 4 Condensed Consolidated Statements of Cash Flows Nine Months Ended September 30, 2009 and 2008 5 Notes to Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item 3. Quantitative and Qualitative Disclosures About Market Risk 33 Item 4T. Controls and Procedures 34 PART II – OTHER INFORMATION: Item 1. Legal Proceedings 35 Item 1A. Risk Factors 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3. Defaults Upon Senior Securities 36 Item 4. Submission of Matters to a Vote of Security Holders 36 Item 5. Other Information 36 Item 6. Exhibits 37 Signatures 38 Index CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS Statements made in this Form 10-Q (the “Quarterly Report”) that are not historical or current facts are “forward-looking statements” made pursuant to the safe harbor provisions of Section 27A of the Securities Act of 1933, as amended (the “Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). These statements often can be identified by the use of terms such as “may”, “will”, “expect”, “believe”, “anticipate”, “estimate”, “approximate”, “plan”, “believe”, “could”, “should” or “continue”, or the negative thereof. Bonds.com Group, Inc. (the “Company”) intends that such forward-looking statements be subject to the safe harbors for such statements. The Company wishes to caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. Any forward-looking statements represent management's best judgment as to what may occur in the future. However, forward-looking statements are subject to risks, uncertainties and important factors beyond the control of the Company that could cause actual results and events to differ materially from historical results of operations and events and those expressed or implied by the forward-looking statements. These factors include our limited operating experience, lack of a full management team, risks related to our technology, regulatory risks, adverse economic conditions, entry of new and stronger competitors, inadequate capital,unexpected costs and other risks and uncertainties disclosed in this report and our most recent Annual Report on Form 10-K filed with the Securities and Exchange Commission. Except as may be required by applicable law, we do not undertake or intend to update or revise our forward-looking statements, and we assume no obligation to update any forward-looking statements contained in this report as a result of new information or future events or developments. Thus, you should not assume that our silence over time means that actual events are bearing out as expressed or implied in such forward-looking statements. You should carefully review and consider the various disclosures we make in this report and our other reports filed with the Securities and Exchange Commission that attempt to advise interested parties of the risks, uncertainties and other factors that may affect our business. Index PART I – FINANCIAL INFORMATION Item 1.Financial Statements. September 30, 2009 December 31, 2008 (unaudited) Assets Currents assets Cash and cash equivalents $ $ Investment securities Accrued interest receivable Deposits with clearing organizations Prepaid expenses and other assets Total current assets Property and equipment, net Intangible assets, net Other assets Restricted cash - Total assets $ $ Liabilities and Stockholders' Deficit Current liabilities Accounts payable and accrued expenses $ $ Obligations under capital leases, current portion - Notes payable, related parties Notes payable, other, net of debt discount Convertible notes payable, related parties - Convertible notes payable, other, net of debt discounts - Liability under derivative financial instruments - Total current liabilities Long-term liabilities Notes payable, other, net of current portion - Convertible notes payable, related parties, net of debt discount - Convertible notes payable, other, net of debt discount Deferred rent Total liabilities Commitments and contingencies Stockholders' Deficit Preferred stock $.0001 par value; 1,000,000 authorized; no shares issued and outstanding - - Common stock $0.0001 par value; 150,000,000 authorized; 61,316,590 and 61,216,590 issued and outstanding, respectively Additional paid in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ 2 Bonds.com Group, Inc. Condensed Consolidated Statements of Operations Index Three Months Ended September 30, Nine Months Ended September 30, (unaudited) (unaudited) (unaudited) (unaudited) Revenue $ Cost of sales Gross Margin Operating expenses Technology and communications Software and support Payroll and related costs Rent and occupancy Legal, accounting, and other professional fees Travel and entertainment Marketing and advertising Other operating expenses Depreciation Amortization Total operating expenses Loss from operations ) Other income (expense) Interest income Interest expense ) Unrealized (loss) gain on derivative financial instruments and investment securities ) - ) - Other income Other expense - ) ) ) Loss before income tax benefit $ ) $ ) $ ) $ ) Income tax benefit - Net loss applicable to common stockholders $ ) $ ) $ ) $ ) Share and Per Share (Basic and Diluted) Net loss $ ) $ ) $ ) $ ) Weighted average number of shares of outstanding - basic and diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Bonds.com Group, Inc. Condensed Consolidated Statement of Changes in Stockholders’ Equity Index Additional Total Common Stock Paid-In Accumulated Stockholders' Shares Amount Capital Deficit Equity (Deficit) Balances at December 31, 2007 $ $ $ ) $ Issuance of common stock upon exercise of warrants 28 - Fair value of common stock warrants issued in conjunction with convertible promissory notes, net of applicable deferred taxes - - - Beneficial conversion feature associated with convertible promissory notes, net of applicable deferred taxes - - - Reversal of unamortized deferred stock-based compensation upon employee termination - Amortization of deferred compensation - - - Net loss - - - ) ) Balances at December 31, 2008 ) ) Cumulative Effect of Change in Accounting Principle, net of taxes - - ) ) ) Fair value of common stock warrants issued in conjunction with convertible promissory notes, net of applicable deferred taxes - - - Issuance of common stock for consulting services 10 - Recognition of compensation expense on date of grant relating to stock options - - - Beneficial conversion feature associated with convertible promissory notes, net of applicable deferred taxes - - - Amortization of deferred compensation - Issuance of common stock from purchase agreement - Fair value of common stock warrants issued in conjunction with purchase agreement, net of applicable deferred taxes - - ) - ) Net loss - - - ) ) Balances at September 30, 2009 (unaudited) $ $ $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Bonds.com Group, Inc. Condensed Consolidated Statements of Cash Flows
